ICJ_019_MonetaryGold_ITA_FRA-GBR-USA_1953-11-03_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE OF THE MONETARY GOLD

REMOVED FROM ROME IN 1943

(ITALY v. FRANCE, UNITED KINGDOM OF GREAT
BRITAIN AND NORTHERN IRELAND AND
UNITED STATES OF AMERICA)

ORDER OF NOVEMBER 3rd, 1953

1953

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L?OR MONÉTAIRE

PRIS A ROME EN 1943

(ITALIE c. FRANCE, ROYAUME-UNI DE GRANDE-
BRETAGNE ET D'IRLANDE DU NORD ET
ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE DU 3 NOVEMBRE 1953

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
This Order should be cited as follows :

“Case of the monetary gold removed from Rome in 1943,
Order of November 3rd, 1953: 1.C. J. Reports 1953, p. 44.”

La présente ordonnance doit être citée comme suit:

« Affaire de Vor monétaire pris à Rome en 1943,
Ordonnance du 3 novembre 1953: C.I. J. Recueil 1953, p. 44.»

 

Sales number 109

 

 

 
44

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1953

3 novembre 1953

AFFAIRE DE L’OR MONÉTAIRE

PRIS A ROME EN 1943

(ITALIE c. FRANCE, ROYAUME-UNI DE GRANDE-
BRETAGNE ET D'IRLANDE DU NORD ET
ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE

La Cour internationale de Justice,
vu les articles 48 et 49 du Statut de la Cour,

vu l’article 37 du Règlement de la Cour ;

Rend l'ordonnance suivante :

Vu la requête du 19 mai 1953, enregistrée le même jour au Greffe,
par laquelle la République italienne a introduit contre la France,
le Royaume-Uni de Grande-Bretagne et d'Irlande du Nord et
les États-Unis d'Amérique, l'affaire de l’or monétaire pris à Rome

en 1943,

Vu l'ordonnance du 1® juillet 1953, fixant les délais pour le
dépôt d’un mémoire et de contre-mémoires en cette affaire, et
réservant la suite de la procédure,

Considérant que, le 30 octobre 1953, l'agent du Gouvernement de
la République italienne en la susdite affaire a remis au Greffe un
document, portant cette même date et intitulé « Affaire de l'or
monétaire pris à Rome en 1943 — Question préliminaire »,

Considérant que ce document, déposé avant l'expiration du délai
pour la présentation du mémoire du Gouvernement italien, prie

4

1953
Le 3 novembr-
Rôle général
n° 19
AFFAIRE DE L’OR MONÉTAIRE (ORDONNANCE DU 3 X153) 45

la Cour, pour les considérations qui y sont exposées, et vu l’article 62
du Règlement, de statuer sur la question préliminaire de sa com-
pétence pour connaître au fond de la demande formulée au n° 1
des conclusions de la requête présentée à la Cour le 19 mai 1053,

Considérant que, sans préjuger la question de l'interprétation et
de l’application de l’article 62 du Règlement de la Cour, il convient
de donner au Gouvernement de la République italienne l’occasion
de préciser sa position et de présenter les documents sur lesquels il
entend la fonder ;

La Cour
Suspend la procédure au fond ;

Fixe au 15 décembre 1953 l’expiration du délai pendant lequel
le Gouvernement italien pourra présenter un exposé écrit précisant
sa position, ainsi que tous documents à l’appui de celle-ci ;

Fixe au 15 février 1954 l’expiration du délai pendant lequel les
Gouvernements de la République française, du Royaume-Uni de
Grande-Bretagne et d’Irlande du Nord et des États-Unis d’Amé-
rique pourront présenter les exposés écrits de leurs observations
et conclusions ;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le trois novembre mil neuf cent
cinquante-trois, en cinq exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respectivement
aux Gouvernements de la République italienne, de la République
française, du Royaume-Uni de Grande-Bretagne et d'Irlande du
Nord et des États-Unis d'Amérique.

Le Vice-Président,
(Signé) J. G. GUERRERO,

Le Greffier adjoint,
(Signé) GARNIER-COIGNET.
